DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
In response to the amendment filed on 12/12/2018, No Claims have been cancelled, and Claims 1-18 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,667,838 (now referred to as Pat ‘838).
Regarding Present Claim 1, Claim 1 of Pat ’838 discloses a tissue removal tool for use with an endoscope, the tool comprising: 
a loop formed by a piece of wire and movable between an open position and a closed position; 
wherein the shape of the loop is defined in the open position by a proximal portion and a distal portion, wherein the widest portion of the loop is more proximal to a proximal end of the loop than the mid-point of the length of the loop is.
Regarding Present Claim 11, Claim 7 of Pat ‘838 discloses the tissue removal tool of claim 1 wherein the piece of wire is rectangle-shaped in cross-section.

Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,786,277 (now referred to as Pat ‘277).
Regarding Present Claim 1, Claim 1 of Pat ’277 discloses a tissue removal tool for use with an endoscope, the tool comprising: 
a loop formed by a piece of wire and movable between an open position and a closed position; 
wherein the shape of the loop is defined in the open position by a proximal portion and a distal portion, wherein the widest portion of the loop is more proximal to a proximal end of the loop than the mid-point of the length of the loop is.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dana (US PGPub 2006/0264977).
Regarding Claim 1, Dana teaches a tissue removal tool (10) for use with an endoscope (Abstract), the tool comprising: 
a loop (95) formed by a piece of wire and movable between an open position and a closed position (Figure 1 and Figure 6; Paragraph 0037); 
wherein the shape of the loop (95) is defined in the open position by a proximal portion (closest to the user; see Figure 6) and a distal portion (furthest from the user; see Figure 6), wherein the widest portion of the loop (95) is more proximal to a proximal end of the loop than the mid-point of the length of the loop is (see Paragraph 0037 which discusses the diamond shape distal tip, however see also Figure 6 in which the distal portion has longer segments than the proximal portion segments).
Regarding Claim 3, Dana teaches the tissue removal tool of claim 1, wherein the proximal portion pushes against a piece of tissue being removed to raise the piece of tissue and pinch the piece of tissue, and the distal portion transects the piece of tissue after the proximal portion pinches the piece of tissue [Given the diamond configuration shown in Figure 1 and 6 of Dana, it is the Examiner’s position that the device of Dana is capable of meeting the claim language recited in Claim 3 since this language is functional and does not impart any additional structure in the claims].
Regarding Claim 6-8, Dana teaches the tissue removal tool of claim 1 wherein the loop is essentially arrowhead/polygon/kite shaped in the open position (Figure 1 and 6).
Regarding Claim 10, Dana teaches the tissue removal tool of claim 1 wherein a length of the proximal portion is shorter than a length of the distal portion (see Figures 1 and 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dana (US PGPub 2006/0264977), as applied to Claim 1 above, and in further view of Secrest (US PGPub 2005/0267489).
Regarding Claim 2, Dana teaches the tissue removal tool of claim 1 but fails to disclose wherein the proximal portion comprises at least two collapse-resistant bends on at least one side of the loop.
Secrest teaches a retrieval snare device, wherein the proximal portion comprises at least two collapse resistant bends (60) on at least one side of the loop (Figures 3 and 4; Paragraph 0028).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Dana to include the teachings of Secrest for the advantage of facilitating a controlled expansion through multiple deployments (Paragraph 0028; Secrest).
Regarding Claim 5, the combination of references disclosed above teaches the tissue removal tool of claim 1, wherein Dana discloses the loop comprises a tip at the distal end (see Figure 1 and 6) but Dana fails to teach wherein the tip is a torsional spring tip.
Secrest teaches a retrieval device wherein the loop (52) comprises a torsion spring tip (53) at a distal end thereof (Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the distal tip of the device of Dana to include a torsion spring tip, as taught by Secrest, for the advantage of resisting collapse during use (Paragraph 0026, Secrest).

 Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dana (US PGPub 2006/0264977), as applied to Claim 1 above, and in further view of Keene (US PGPub 2013/0018385).
Regarding Claims 11-14, Dana teaches the tissue removal tool of claim 1, but fails to disclose wherein the piece of wire is rectangle, oval, diamond, or square shaped in cross section.
Keene teaches a polypectomy snare device wherein the snare wire (40) may have any suitable cross section including round, sharpened, serrated, triangular, multi-angular, square and so forth (Paragraph 0026).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the rectangle, oval, diamond, or square shape of the snare wire as taught by Keene in combination with the snare wire of the combination of Shinozuka and Secrest, since it has been held that the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966). (see MPEP 2144.04).



Allowable Subject Matter
Claims 15-20 are allowed.
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED G GABR/Primary Examiner, Art Unit 3771